Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent State Commissioner of Social Services dated August 15, 1979 and made after a statutory fair hearing, as affirmed a determination of the local agency to discontinue petitioner’s restaurant allowance. Determination confirmed insofar as reviewed, and proceeding dismissed on the merits, without costs or disbursements. The determination under review is supported by substantial evidence. Titone, J. P., Rabin, Margett and Weinstein, JJ., concur.